The defendant is indicted for obtaining money under a false pretense. The Code, sec. 1025. The State's witness testified that "he went to the defendant Knott and told him he understood he was an agent for one Franklin, who would furnish good and lawful money to any one at the rate of $10 for each $1 invested, and that he afterwards, on the same day, made abargain with defendant Knott that, upon the payment of $21.50, the said Knott was to procure for him from said Franklin the sum of $150; that defendant Knott told him he had furnished money at these rates for Ogburn, Hill  Co.," and others; further, that said money had not been received by him.
Does this evidence constitute an indictable offense under our Code? It does not. It shows a promise to be performed in the future, but does not show a false representation of a subsisting fact. This question was fully explained in S. v. Phifer, 65 N.C. 325, which has been followed as a leading case. There, it was held that "There must be a false representation of a subsisting fact, calculated to deceive and which does deceive," but it does not extend to mere tricks of trade. It makes no difference whether the prosecutor was a prudent or imprudent (816) man, or one easily imposed upon; for, if he was deceived, it was done by a promise and not by false representation of an existing fact.
NEW TRIAL. *Page 521